PER CURIAM.
The underlying question in this ease was the validity of tile patent involved’ because of the novelty of its alleged invention. No principles of law are involved.
The court below discussed the questions involved with unusual detail and thoroughness in an exhaustive opinion. The court has had the benefit of an equally thorough presentation of the ease by counsel for plaintiff in oral argument and comprehensive brief, but such presentation and our own study of the record fails to convince us the trial judge was in error. In view of his able opinion, and finding ourselves in accord therewith, we adopt it as expressive of our view and limit ourselves to affirming the deeree based upon it.